Citation Nr: 1641469	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  10-49 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971, from October 1971 to July 1973, and from December 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board previously considered this matter in May 2014, when it remanded for additional development.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

The Veteran's service-connected bilateral edema of the lower extremities is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities are edema of the right lower extremity, rated as 40 percent disabling since September 30, 2008; edema of the left lower extremity, rated as 40 percent disabling since September 30, 2008; and prostatitis, rated as noncompensable since May 15, 1980.  The Veteran's combined rating is 70 percent from September 30, 2008.  38 C.F.R. § 4.25.

The Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The evidence shows that the Veteran worked as a mail handler for the United States Postal Service from May 1981 until his retirement in January 2008 and, since then, has received disability retirement benefits.  See November 2009 VA Form 21-4192 from the United States Office of Personnel Management.  The Veteran reported a high school education with two years of college.  See August 2009 TDIU claim.

The Veteran underwent a VA examination in October 2009.  The examiner noted that the Veteran had chronic edema of his lower extremities.  The examiner indicated that the Veteran had been forced to retire due to his edema, which caused pain and swelling on prolonged standing, and numbness of his legs and feet.  The examiner stated that the Veteran was not able to engage in prolonged walking, exercise, or exertion of any sort due to his edema, and that this conflicted with his former employment, which required him to be on his feet most of the time.
 
The Veteran underwent a second VA examination in July 2014.  The examiner stated that the Veteran's service-connected postphlebitic syndrome (manifested by his edema of the legs) would not preclude him from gainful employment.  Nevertheless, in an August 2014 addendum opinion, the same VA examiner stated that given the Veteran's service-connected postphlebitic syndrome and education level, it would be difficult for him to secure gainful employment.  The examiner added that the Veteran's edema and pain would make working difficult and that he would and require a more sedentary occupation, but given his work experience and level of education it would be difficult for him to secure gainful employment.  

After reviewing the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected edema of the lower extremities renders him unemployable.  In this regard, the Board notes that this disability results in an inability to stand and walk for prolonged periods of time.  Significantly, two VA examiners have opined that the Veteran's service-connected edema interferes with his ability to work.  Although some evidence suggests that the Veteran might be able to do sedentary work, the Board agrees with the assessment of the July 2014 VA examiner that such work option is not realistic given the Veteran's education level and limited work experience.  As stated above, he has a high school education with two years of college and worked for 27 years as mail handler for the postal service.  As such, the Board finds the evidence to be in equipoise with respect to whether the service-connected edema of the lower extremities precludes him from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected bilateral edema is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Therefore, entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


